                                                                   Case 2:18-bk-15829-NB    Doc 168 Filed 12/13/18 Entered 12/13/18 16:14:25             Desc
                                                                                              Main Document Page 1 of 2


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Faye Rasch, State Bar No. 253838                         FILED & ENTERED
                                                                    3 frasch@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    4 Costa Mesa, California 92626                                  DEC 13 2018
                                                                      Telephone: 714-966-1000
                                                                    5 Facsimile: 714-966-1002
                                                                                                                               CLERK U.S. BANKRUPTCY COURT
                                                                                                                               Central District of California
                                                                    6 Attorneys for Chapter 7 Trustee                          BY sumlin     DEPUTY CLERK
                                                                      Wesley H. Avery
                                                                    7
                                                                                                                        CHANGES MADE BY COURT
                                                                    8                        UNITED STATES BANKRUPTCY COURT

                                                                    9                          CENTRAL DISTRICT OF CALIFORNIA

                                                                   10                                   LOS ANGELES DIVISION

                                                                   11 In re                                       Case No. 2:18-bk-15829-NB
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 PHILIP JAMES LAYFIELD,                      Chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                            Debtor.          ORDER ON PHILIP LAYFIELD’S MOTION
                                                                                                                  FOR ENTRY OF AN ORDER FINDING
                                                                   14                                             MICHAEL LEBLANC IN WILLFUL
                                                                                                                  VIOLATION OF THE AUTOMATIC STAY
                                                                   15
                              Tel 714-966-1000




                                                                                                                  DATE: December 6, 2018
                                                                   16                                             TIME: 10:00 a.m.
                                                                                                                  CTRM: 1545
                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21 __________________________________          ___________________________________

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28
                                                                        1198324.1                                                                               ORDER
                                                                   Case 2:18-bk-15829-NB       Doc 168 Filed 12/13/18 Entered 12/13/18 16:14:25          Desc
                                                                                                 Main Document Page 2 of 2


                                                                    1           On December 6, 2018, at 10:00 a.m., the parties appeared before the Court on

                                                                    2 Philip Layfield’s Motion for Entry of an Order Finding Michael LeBlanc in Willful Violation

                                                                    3 of the Automatic Stay [Docket No. 41]. This order memorializes this Court’s oral rulings at

                                                                    4 that hearing. Having considered the oral argument by the parties, the written arguments

                                                                    5 submitted on behalf of the parties, and for the reasons set forth in the Court’s tentative

                                                                    6 ruling (dkt. 149, p. 7-8, ¶ 2(g)) and as stated on the record at the hearing,

                                                                    7           IT IS ORDERED that:

                                                                    8           1.    The Motion for Entry of an Order Finding Michael LeBlanc in Willful Violation

                                                                    9                 of the Automatic Stay is denied.

                                                                   10           2.    Michael LeBlanc shall provide an accounting to the chapter 7 trustee,

                                                                   11                 Wesley H. Avery, and upon written demand shall turnover the security
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12                 deposit in the amount of $24,000 to Mr. Avery.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                                               ###

                                                                   14

                                                                   15
                              Tel 714-966-1000




                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23
                                                                         Date: December 13, 2018
                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28
                                                                        1198324.1                                    2                                        ORDER
